Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

      . Non-Final Rejection 

 The Status of Claims:
Claims 1-13, 15-17, 19-22 are pending. 
Claims 1-13, 15, 19-22 are rejected. 
Claims 16-17 are objected.

DETAILED ACTION
1. 	Claims 1-13, 15-17, 19-22 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is This application is a 371 of PCT/MX2018/000071 08/10/2018, which has a foreign priority document, MEXICO MX/A/2017/010486 08/15/2017.

    Drawings
3.         The drawings filed on 2/12/20 are accepted by the examiner. 
        IDS
4.          The IDS filed on 4/21/20 and 7/6/20 have been reviewed by the examiner.


Claim Objections
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Armendariz Borunda et al (US 2015/0148382 Al).
Armendariz Borunda et al discloses a gel composition for a method for treating or removing chronic skin acne and a method for treating or removing chronic skin acne using the gel composition in the followings:

    PNG
    media_image1.png
    270
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    971
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    675
    media_image3.png
    Greyscale
 (see page 8, Claims 1 -2, 7 and 17) 

    PNG
    media_image4.png
    591
    982
    media_image4.png
    Greyscale

(see page 3,  a pargraph#0042) 



    PNG
    media_image5.png
    711
    982
    media_image5.png
    Greyscale

(see page 7, table 13) These are identical with the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-13, 15, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Armendariz Borunda et al (US 2015/0148382 Al) in view of Scheiwe et al (US 2006/0039931 A1) and Alfonso (Remington’s Pharmaceutical Sciences,  18th  ed. , 1990, p. 1288-1289, 1291-1292).
Applicant claims the followings:
1. A method of treating chronic skin damage in a subject in need thereof, the method comprising administering to skin of the subject a topical pharmaceutical gel composition comprisings 5- methyl-1-phenyl-2(1H)-pyridonez and one or more pharmaceutically acceptable excipients.  
2. The method of claim 1, 
3. The method of claim 2, 
4. 
5. The method of claim 4, wherein the gel-forming agent is selected from the group 
6. The method of claim  4, 
7. The method of claim  4, wherein the wetting agent is selected from the group consisting of polyols, glycerin, sorbitol, propylene glycol, polyethylene glycol, and 1,2-propanediol.  

9. The method of claim 1, wherein the composition comprises an aqueous solvent selected from the group comprising purified water and mixtures of water-soluble aqueous alcohol .  
10. The method of claim 1, wherein the 
11. The method of claim  4, wherein the wetting agent is present in an amount equivalent to 38 to 45%  weight/weight of the composition.  
12. The method of claim  4, 
13. The method of claim  4, 
15. The method of claim 1, 
19. The method according to claim 1, wherein the chronic skin damage is selected from the skin damage caused to the skin by 1st, 2nd, and 3rd degree burns; the skin damage of a diabetic foots and the 
20. A method of  manufacturing a topical pharmaceutical gel composition comprising 
placing approximately 45 L of purified water into a reactor;  2}  gradually adding approximately 2 kg of Carbomer 940 
4}  homogenizing in a homogenizer for 5 minutes at a speed of5 heating propylene glycol in a stockpot at approximately 45°C to 50°C;  6 stirring; 
7} gradually adding  approximately 16.000 kg of 5-methyl-1-phenyl- 2(lH)-pyridone  at approximately 45 °C to 50 °C 
15) adding with constant agitation the mixture formed in step 13) "

21. The method of claim 1, wherein the chronic skin damage is caused by trauma.  
22. The method of claim 1, wherein the chronic skin damage is from a wound.  


Determination of the scope and content of the prior art
Armendariz Borunda et al discloses a gel composition for the method for treating or removing chronic skin acne and a method for treating or removing chronic skin acne using the gel composition in the followings:

    PNG
    media_image1.png
    270
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    971
    media_image2.png
    Greyscale

(see page 8, Claims 1 -2, and 7) as in the Claims  1-7, 9-10, and 12

    PNG
    media_image4.png
    591
    982
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    711
    982
    media_image5.png
    Greyscale

as in claims 1-7, 9-10, and 12
(see page 7, table 13) 
    PNG
    media_image6.png
    342
    982
    media_image6.png
    Greyscale

(see page 3, a paragraph#0032)

    PNG
    media_image7.png
    964
    729
    media_image7.png
    Greyscale

(see page 8, Claims 19) 

The instant invention, however, differs from the prior art in that the claimed flavoring agents and the dye stains being each present in an amount not greater than 0.01% weight/weight of the composition and the wetting agent being in an amount equivalent to 38 to 45%  weight/weight and the skin damage caused to the skin by 1st, 2nd, and 3rd degree burns and the different quantities of each ingredient and 

Scheiwe et al teaches phenyl pyridine compounds such as pirfenidone for a topical application for treating burns and wound care in the followings:

    PNG
    media_image8.png
    235
    637
    media_image8.png
    Greyscale

(see page 3, a paragraph#0078)

    PNG
    media_image9.png
    350
    656
    media_image9.png
    Greyscale

(see page 4, a paragraph#0093)
Furthermore, Alfonso describes that, regarding the use of coloring and flavoring agents in the pharmaceutical formations, the dye concentration in liquid preparations and solutions usually should come within a range of 0.0005% (1 in 200,000) and 0.001 


Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed different quantities of each ingredient and temperature differences and the speed of stirring for manufacturing a gel topical composition
2. The difference between the instant application and the applied Armendariz Borunda et al art is that the Armendariz Borunda et al does not expressly teach the 
flavoring agents and the dye stains being each present in an amount not greater than 0.01% weight/weight of the composition and the wetting agent being in an amount equivalent to 38 to 45%  weight/weight and the skin damage caused to the skin by 1st, 2nd, and 3rd degree burns and the different quantities of each ingredient and temperature differences and the speed of stirring for manufacturing a gel topical composition. The deficiencies of the Armendariz Borunda et are cured by the Scheiwe et al and Alfonso In part

, gel-forming agents, neutralizing agents, wetting agents, flavoring agents, or stains and the flavoring agents and the dye stains being each present in an amount not greater than 0.01% weight/weight of the composition and the wetting agent being in an amount equivalent to 38 to 45% weight/weight and  and the different quantities of each ingredient and temperature differences and the speed of stirring for manufacturing a gel topical composition. The deficiency of the Scheiwe et al is cured by the Armendariz Borunda et al and Alfonso In part. 

4. The difference between the instant application and the applied Alfonso art is that the Alfonso does not expressly teach the composition containing pirfenidone, M-DDO, gel-forming agents, neutralizing agents, wetting agents being in an amount equivalent to 38 to 45%  weight/weight, and the skin damage caused to the skin by 1st, 2nd, and 3rd degree burns and the different quantities of each ingredient and temperature differences and the speed of stirring for manufacturing a gel topical composition. The deficiency of the is cured by the Armendariz Borunda et al and Scheiwe et al. 

Resolving the level of ordinary skill in the pertinent art.
Regarding the Claims 11, with respect to the lack of disclosing the amount of the wetting agents being 38 to 45% weight/weight, the Armendariz Borunda et al prior art does teach that the amount of the wetting agent , propylene glycol  has shown to be 

Regarding the Claims 19, with respect to the lack of disclosing the claimed different quantities of each ingredient and temperature differences and the speed of stirring for manufacturing a gel topical composition, the prior art does teach that the steps  of the prior art process for manufacturing the gel topical composition as shown in claim 19 (see page 8, Claims 19) are very similar to those steps in the claimed process except for the specific speed of stirring and the temperature range differences ( 400C vs. 45 °C to 50 °C ) during the stirring procedure. 
Regarding the difference of  the temperature during the stirring process , the claimed ranges and  prior art do not overlap  but are close enough that one skilled 
Regarding the selection of different quantities or speed of stirring, the prior art is silent about them. However, such a manipulation and operation can be contemplated by                                                                                                                                                                                         the ordinary skilled person in the art in the absence of an unexpected result or effect.
This is because the skilled artisan in the art would expect such a strategy for manufacturing a gel topical composition to be feasible  and successful as guidance sghown in the prior art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Armendariz Borunda expressly discloses the method for treating or removing chronic skin acne using the gel composition containing an antimicrobial agent like M-DDO, 5- methyl-1-phenyl-2(1H)-pyridone, gel-forming agents, neutralizing agents, wetting agents and purified water. Similarly, Scheiwe does teach phenyl pyridine 
Both of Armendariz Borunda and Scheiwe are commonly related to each other to the method of treating the skin diseases such as chronic acne or burns or wound care using the topical composition containing pirfenidone. Also, Alfonso does offer a direction for the amount of dye usage and favoring agent to be employed successfully in producing uniform and stable preparations(see page 1291, a left col., a  paragraph of section of Syrups).
So, if the skilled artisan in the art had desired to develop the gel topical composition containing M-DDO, 5- methyl-1-phenyl-2(1H)-pyridone, gel-forming agents, neutralizing agents, wetting agents , purified water and a dye and a flavoring agent  for treating burns or wound care, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Scheiwe’s treatment of burns and wound as an alternative to acne treatment in combination with Alfonso’s teachings of coloring and flavoring agents into Armendariz Borunda’s gel topical composition.
This is because the skilled artisan in the art would expect such a combined composition to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-13, 15, 19-22 are rejected. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/02/2021